1) The amendment filed on 07/20/2021 elected Group I claims 61-65  with traverse.   However, Applicant response fails to elect species as required in the Requirement for Restriction, mailed 06/01/2021, under paragraph 7(i) to 7(iii) on page 6 of the Requirement for Restriction.

2.  A phone call was made to Applicant’s representative, Sarah L. Hooson, on July 28, 2021, for species election, which did not result in returning the phone call. 

3. Since the response appears to be bona fide, but through an apparent oversight or inadvertence failed to provide a complete response, applicant is given TWO (2) MONTHS from the mailing date of this notice, which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a). 

4.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 10, 2021

/MAHER M HADDAD/Primary Examiner, Art Unit 1644